There resides in the people of this and every state an absolute power to prescribe rules of action, through legislation, to enforce rules of action and to transact generally the affairs of government, through executive acts, and to determine controversies between, enforce rights belonging to, and redress wrongs done to, citizens of the state, through the courts. This power of the people is uncontrolled, except as the people themselves have sought to restrain it either by the Constitution of the United States or by the Constitution of the particular state in which the act is done, the rule *Page 531 
adopted, or the judgment pronounced. (Cooley on Constitutional Limitations, 205.)
These powers the people of this state have by a written Constitution separated, and distributed among the three departments of government created by it — the executive, legislative and judicial — carefully enumerating the powers and defining their limits. And the Constitution must be so construed as to preserve rather than to destroy the powers of the co-ordinate branches of the government, thus securing the full exercise of all the powers conferred by the people.
In this country the power of removal is an executive power, and in this state it has been vested in the governor by the people. (Constitution, art. IV, § 1.) The Constitution further specifically provides — and has since 1821 in effect, and since 1846 in precisely the same words — that "the governor may remove any officer, in this section mentioned, [sheriffs, clerks of counties, district attorneys and registers in counties having registers], within the term for which he shall have been elected; giving to such officer a copy of the charges against him, and an opportunity of being heard in his defense." (Art. X, § 1.)
It does not require argument to persuade the mind that the power thus conferred is executive, not judicial, and that it was intended to be vested exclusively in the governor.
If the intent of the framers of the Constitution were not plainly apparent from the language of the clause, all doubt would be removed by an examination of the debates of the constitutional conventions of 1821 and 1846.
Prior to the Constitution of 1821 the office of sheriff had not been an elective but an appointive one. Under the Constitution of 1777 the appointments were made by a council consisting of the governor and one member from each of the four great senate districts of the state. The manner in which this power was exercised became the subject of such grave abuse that the convention of 1821 set about accomplishing a needed correction. The final result was that the electors of the several counties were authorized to choose the sheriffs by *Page 532 
ballot, and upon the governor was conferred the power of removal in language substantially like that in existence in the Constitution of to-day.
An examination of the debates of that convention seems to indicate that the propriety of vesting the power of removal in the governor was not questioned. A difference of opinion did
prevail as to the advisability of requiring notice and an opportunity to be heard before removal.
Mr. VAN NESS "was not in favor of the governor's calling the officer before him to answer to complaints or charges, or of assigning his reasons for such removal. There might be reasons of a delicate nature, such as moral disqualifications, to occasion such removal. And with this power of removal in the executive, he was less opposed to the election of sheriffs and clerks by the people."
"Mr. ROOT wished the cause of removal might be known and assigned. He was no friend to gubernatorial delicacy, We had seen too much of it already."
The proposition was then divided into two parts.
"The question on the first part, relating to the removal of sheriffs, was taken and carried.
"The question was then stated to be on the second part of the proposition, requiring the governor to assign reasons for such removal, and to give to the sheriff an opportunity of appearing in his own defense.
"Mr. KENT [Chancellor Kent] was opposed to the proposition on the ground that it might be expedient for the governor to remove sheriffs without assigning his reasons. * * * The governor was the great sheriff of the state, and the sheriffs should be considered in the light of deputies.
"Mr. SPENCER [Chief Judge Spencer] approved of the proposition. No officer should be removed for arbitrary cause, nor without good reasons."
Mr. ROOT "was not in favor of yielding the reputation of his fellow-citizens to the delicacy of the executive."
Mr. TOMPKINS voiced the sentiment which finally prevailed when he said, "If this clause is rejected a sheriff may be displaced *Page 533 
in secret without cause assigned, which may be merely a political one." (Clark's Debates of the Constitutional Convention of 1821, pp. 195, 196.)
The advantage of notice of charges and opportunity to be heard was apparently regarded as resting in the publicity which would result, enabling the people to judge of the necessity or propriety of a removal. Such publicity would ordinarily prove a sufficient check, if any check can ever be needed upon a man holding the commanding position of governor of a state.
In the constitutional convention of 1846 the section of the proposed Constitution relating to election and removal of sheriffs and other county officers being before the convention, Mr. Van Schoonhoven moved to so amend it as "to provide that the removal should be made by and with the advice and consent of the board of supervisors of the county in which said officer may reside." "This," he said, "would give the officers against whom charges were preferred an opportunity to be tried by their peers."
"Mr. ANGEL said the governor had already the power to remove sheriffs, c., and he had not heard that there was any complaint against that power, which had not been very frequently exercised.
"Mr. STOW hoped if the amendment prevailed, it would not be imposed upon the governor to see that the laws were faithfully executed. His powers had already been so restricted that he could not do much more than look on and wish that the government might do well. He could see no good reason for a change of the present Constitution in this respect.
"Mr. RHOADES concurred in this view of the question. Nothing certainly could be more proper and necessary than that the Chief Executive should have this control over the subordinate executive officers of the counties.
"Mr. VAN SCHOONHOVEN replied to Mr. Stow saying, that if the governor had nothing else to do, he might employ himself in this way, for that reason. His objection was to giving any one officer absolute power to remove another. *Page 534 
"Mr. PATTERSON had never felt any danger from this provision, and he did not believe any governor of this state would descend to the exercise of this power for mere partisan motives. He knew that in one instance it had been exercised with great propriety.
"Mr. BASCOM suggested that the power of removal might be properly transferred to the supreme court. These officers might then be tried by a tribunal very capable of deciding whether they had committed anything worthy of removal. He would be tried at home, too, while if the governor was to decide there must be the expense of a journey to the capital. There was no danger in leaving this power where it was, though it would result in some inconvenience and expense to the party dealt with.
"Mr. SIMONS insisted that it would not do to sever the chief executive from the subordinate executive officers of counties. There might be occasion for the prompt exercise of this power of removal — pervading excitement — which would admit of no delay in the removal of the officer.
"The amendment was lost." (N.Y. Cons. Conv. Deb. 1846 [Croswell Sutton Argus Ed.], p. 770.)
The suggestion of Delegate Bascom that the power of removal be transferred to the Supreme Court seems not to have been welcomed by the convention, and one of the reasons may undoubtedly be found in the remarks of the next speaker, who most emphatically asserted that it would never do to sever the chief executive from the subordinate executive officers, for there might be occasion for the prompt removal of an officer that would admit of no delay.
Mr. Simons' speech closed the debate and the rejection of the amendment settled the question in favor of the governor's right to exercise this executive power without hindrance even from the local board of supervisors. And there it must remain if the judicial department of the state government is to enforce the principle underlying, as well as the mandates of, the Constitution apportioning the powers of government into three departments and making each department supreme in the performance of the duties committed to it. *Page 535 
The suggestion that, if the courts do not interfere, some chief executive may proceed in disregard of those principles which courts of impeachment have established, should not be given weight, for the ability to act quickly in the removal of administrative officers and clerks is as important in the conduct of government as in the management of a gigantic corporation or large individual enterprise. The attempt to safeguard the rights of the official, or the clerk, should not be carried to such an extent as to override the interests of the public, for the public business is of paramount importance. It is better that occasionally a mistake should be made in the removal of an officer than that the public business should be seriously interfered with — as it was, for instance, in this case by a controversy over the title of an office, which has resulted in the assumption by two men of the rights, powers and duties of sheriff of Kings county, in which one has been upheld by the Special Term of the Supreme Court, and the other by the Appellate Division thereof, causing in the mean-time, necessarily, great embarrassment and delay in the administration of the criminal business of the county. And so it might happen in other cases, had the judiciary the power to review executive acts of removal. Hence, in their wisdom, the framers of the Constitution put the public interests in the foreground, and provided a simple and prompt method of removal of county executive officers by the governor of the state.
Of the manner in which that power has been exercised there has been but little complaint in the more than eighty years that have passed since the power was first granted. Delegate Becker, of the constitutional convention of 1894, seems to have been of the opinion that the governor should not have an absolute and unconditional power of removal that might be exercised without a sufficient reason, and so he proposed in due form an amendment to the section of the Constitution under consideration, which should insert therein after the word "remove" the words "for good cause shown," but the proposed amendment was rejected, and without debate, so far at the record discloses. *Page 536 
But had there been large complaint concerning the exercise of the power the method of removal imbedded in the Constitution must govern until the people change it. It authorizes the governor to remove, as we have seen, after "giving to such officer a copy of the charges against him and an opportunity of being heard in his defense," and an examination of the record discloses that such requirements of the Constitution were fully complied with in this case.
Therefore, we do not examine into the merits, for they do not concern the courts, inasmuch as both the power to decide whether Guden should be removed from the office of sheriff, and the responsibility for a right decision, rest solely upon the governor of the state.
The order should be affirmed, with costs.